Exhibit 10.2

 



TERM LOAN PROMISSORY NOTE

 

 

$500,001.00 August 15, 2012

 

 

 

FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $1,750.00 HAS BEEN PAID OR WILL
BE PAID DIRECTLY TO THE FLORIDA DEPARTMENT OF REVENUE.

 

BORROWER: ScripsAmerica, Inc.
77 McCullough Drive, Suite 7
New Castle, Delaware 19720   (Hereinafter referred to as "Borrower")     LENDER:
Development 72, LLC
2090 Palm Beach Lakes Boulevard, Suite 701
West Palm Beach, FL 33409

 

(Hereinafter referred to as "Lender")

 

Borrower promises to pay to the order of Lender, in lawful money of the United
States of America by mailing to the address specified hereinafter or wherever
else Lender may specify, the sum of Five Hundred Thousand and One and 00/100
Dollars ($500,001.00) or such sum as may be advanced and outstanding from time
to time, with interest on the unpaid principal balance at the rate and on the
terms provided in this Term Loan Promissory Note (including all renewals,
extensions or modifications hereof, this "Note").

 

DEFINITIONS.

 

a.The term "Affiliate" shall have the meaning as defined in 11 U.S.C. § 101, as
in effect from time to time, except that the term "Borrower" shall be
substituted for the term "Debtor" therein.

 

b.The term "Loan Documents", as used in this Note and the other loan documents,
refers to all documents executed in connection with or related to the loan
evidenced by this Note and any prior notes which evidence all or any portion of
the loan evidenced by this Note, and any letters of credit issued pursuant to
any loan agreement to which this Note is subject, any applications for such
letters of credit and any other documents executed in connection therewith or
related thereto, and may include, without limitation, a loan agreement, this
Note, guaranty agreements, security agreements, security instruments, financing
statements, mortgage instruments, and any renewals or modifications, whenever
any of the foregoing are executed.

 

c.The term "Obligations", as used in this Note and the other Loan Documents,
refers to any and all indebtedness and other obligations under this Note, all
other obligations under any other Loan Document(s), whenever executed.

1

 

 

 

c.The term "Subsidiary" shall mean any entity or business in which Borrower
holds, directly or indirectly, a controlling interest.

 

d.All terms that are used but not otherwise defined in any of the Loan Documents
shall have the definitions provided in the Uniform Commercial Code in effect in
the State of Florida.

 

LOAN AGREEMENT. This Note is subject to the provisions of that certain Loan
Agreement between Lender and Borrower of even date herewith, as modified from
time to time.

 

USE OF PROCEEDS. Borrower shall use the proceeds of the loan(s) evidenced by
this Note for working capital purposes of Borrower.

 

SECURITY. Borrower has granted or will grant Lender a security interest in the
collateral described in the Loan Documents and such other security instruments
as are executed from time to time.

 

INTEREST RATE. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at nine percent (9%) per annum (the "Interest Rate").

 

DEFAULT RATE. In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as a Default continues, all
outstanding Obligations shall bear interest at the Interest Rate plus four
percent (4%) (the "Default Rate"). The Default Rate shall also apply from
acceleration until the Obligations or any judgment thereon is paid in full.

 

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period ("Actual/360 Computation"). The Actual/360 Computation
determines the annual effective interest yield by taking the stated (nominal)
rate for a year's period and then dividing said rate by 360 to determine the
daily periodic rate to be applied for each day in the applicable period.
Application of the Actual/360 Computation produces an annualized effective rate
exceeding the nominal rate.

 

REPAYMENT TERMS. This Note shall have a term of four (4) years and be fully
amortized, as detailed on the amortization scheduled attached hereto as Exhibit
B. This Note shall be due and payable in consecutive equal monthly payments of
principal plus accrued interest of Twelve Thousand Four Hundred and Forty-Two
and 55/100 Dollars ($12,442.55) (the "Monthly Loan Payment Amount"), commencing
on September 15, 2012, and continuing on the fifteenth day of each month
thereafter (each, a "Payment Date") until fully paid on August 15, 2016 (the
"Maturity Date"). Notwithstanding anything to the contrary in this Note or any
other Loan Document, the outstanding principal balance of this Note, together
with all accrued and unpaid interest thereon, and any and all other sums due
hereunder, shall mature and be due and payable to Lender on the Maturity Date.

 

PREPAYMENT PENALTY. In the event of prepayment of this Note, in whole or in
part, on or before the fourth anniversary date of this Note, a prepayment
penalty shall be assessed equal five percent (5%) of the principal amount
prepaid.

2

 

 

ADDITIONAL ROYALTY PAYMENT. In addition to the Monthly Loan Payment Amount,
Borrower shall pay to Lender (or its successors and/or assigns) a royalty (the
"Royalty Payment") equal to one percent (1%) of all revenues (whether products
sales, distribution fees or any other revenues) derived by Borrower or any of
its Affiliates from the sale or distribution of all products related to the
RapiMeds® product line (the "Rapi Med Sales Amount"). The Royalty Payment shall
be payable by the Borrower to the Lender from the date hereof through the fourth
anniversary of this Note whether or not this Note is prepaid or satisfied on the
Maturity Date. The Royalty Payment shall be accompanied by reasonable written
detail of the basis therefor. Such Royalty Payments shall be payable each
calendar quarter, shall be subject to a late payment fee of the greater of 10%
or 2% over the Company's then-applicable cost of borrowing in the event not paid
within 60 days of the end of the applicable quarter, Lender shall have the right
to audit the Royalty Payments no more than four times per year (and not more
than one time in any fiscal quarter or no audit shall be within 60 days of any
other audit hereunder), and any underpayments shall be immediately due and
payable upon conclusion of the audit, plus additional interest from the 60th day
following the end of the applicable quarter with respect to which the underpaid
amount was due.

 

APPLICATION OF PAYMENTS. Except with respect to the Royalty Payment, monies
received by Lender from any source for application toward payment of the
Obligations shall be applied to accrued interest and then to principal. If a
Default (as defined below) occurs, monies may be applied to the Obligations in
any manner or order deemed appropriate by Lender. If any payment received by
Lender under this Note or other Loan Documents is rescinded, avoided or for any
reason returned by Lender because of any adverse claim or threatened action, the
returned payment shall remain payable as an obligation of all persons liable
under this Note or other Loan Documents as though such payment had not been
made.

 

LATE CHARGE. If any payments are not timely made, Borrower shall also pay to
Lender a late charge equal to five percent (5%) of each payment past due for
five (5) or more days. Acceptance by Lender of any late payment without an
accompanying late charge shall not be deemed a waiver of Lender's right to
collect such late charge or to collect a late charge for any subsequent late
payment received.

 

ATTORNEYS' FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Lender's
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals',
attorneys' and experts' fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.

 

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Lender in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

 

DEFAULT. If any of the following occurs, a default under this Note (a "Default")
shall exist:

 

a.Nonpayment; Nonperformance. The failure to make any payment, or perform any
obligation, under this Note or any other Loan Document within ten (10) business
days of the due date, which failure is not cured within ten (10) days of the
date that written notice of such failure is given by Lender to Borrower.

 



3

 

 

 

b.False Warranty. A warranty or representation made or deemed made in the Loan
Documents or furnished to Lender in connection with the loan evidenced by this
Note proves materially false, or if of a continuing nature, becomes materially
false.

 

c.Cross Default. At Lender's option, any default in payment or performance of
any obligation under any other loans, contracts or agreements of Borrower, any
Subsidiary or Affiliate of Borrower, any general partner of or the holder(s) of
the majority ownership interests of Borrower with Lender or its affiliates,
which default materially adversely affects Borrower's ability to perform its
obligations under this Note or any other Loan Document.

 

d.Cessation; Bankruptcy. The death of, appointment of a guardian for,
dissolution of, termination of existence of, loss of good standing status by,
appointment of a receiver for, assignment for the benefit of creditors of, or
commencement of any bankruptcy or insolvency proceeding by or against Borrower
or its Subsidiaries or guarantors, if any, or any general partner of or the
holder(s) of the majority ownership interests of Borrower, or any party to the
Loan Documents (other than the Lender).

 

e.Material Capital Structure or Business Alteration. Without the prior written
consent of Lender (which consent, for purposes of this clause, shall be deemed
to be given if Lender's representative on the Board of Directors of Borrower
gives his approval in connection with action by the Board of Directors on the
applicable matter), (i) a material alteration in the kind or type of Borrower's
business or that of Borrower's Subsidiaries, if any; (ii) the sale of
substantially all of the business or assets of Borrower, any of Borrower's
Subsidiaries or any guarantor, or a material portion (10% or more) of such
business or assets if such a sale is outside the ordinary course of business of
Borrower, or any of Borrower's Subsidiaries or any guarantor, or more than 50%
of the outstanding stock or voting power of or in any such entity in a single
transaction or a series of transactions; (iii) the acquisition of substantially
all of the business or assets or more than 50% of the outstanding stock or
voting power of any other entity excluding Marlex Pharmaceuticals Inc.; or (iv)
the entry into any merger or consolidation by the Borrower or any of Borrower's
Subsidiaries.

 

REMEDIES UPON DEFAULT. If a Default occurs under this Note, Lender may, at any
time thereafter, take any of the following actions: (a) foreclose its security
interest or lien against any or all of Borrower's assets and personal property
without notice; (b) accelerate the maturity of this Note and, at Lender's
option, any or all other Obligations, whereupon this Note and the accelerated
Obligations shall be immediately due and payable; provided, however, if the
Default is based upon a bankruptcy or insolvency proceeding commenced by or
against Borrower or any guarantor or endorser of this Note, all Obligations
shall automatically and immediately be due and payable; and/or (c) exercise any
rights and remedies as provided under the Note and other Loan Documents, or as
provided by law or equity. The remedies of the Lender set forth above shall be
cumulative.

 

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note and
other Loan Documents shall be valid unless in writing and signed by an officer
of Lender. No waiver by Lender of any Default shall operate as a waiver of any
other Default or the same Default on a future occasion. Neither the failure nor
any delay on the part of Lender in exercising any right, power, or remedy under
this Note and other Loan Documents shall operate as a waiver thereof, nor shall
a single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

4

 

 

 

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, Borrower and each other person liable under this Note waives presentment,
protest, notice of dishonor, demand for payment, notice of intention to
accelerate maturity, notice of acceleration of maturity, notice of sale and all
other notices of any kind. Further, each agrees that Lender may (i) extend,
modify or renew this Note or make a novation of the loan evidenced by this Note,
and/or (ii) grant releases, compromises or indulgences with respect to any
collateral securing this Note, or with respect to Borrower or any other person
liable under this Note or any other Loan Documents, all without notice to or
consent of Borrower and other such person, and without affecting the liability
of Borrower and other such person; provided, Lender may not extend, modify or
renew this Note or make a novation of the loan evidenced by this Note without
the consent of the Borrower, or if there is more than one Borrower, without the
consent of at least one Borrower; and further provided, if there is more than
one Borrower, Lender may not enter into a modification of this Note which
increases the burdens of a Borrower without the consent of that Borrower.

 

MISCELLANEOUS PROVISIONS.

 

Assignment. This Note and the other Loan Documents shall inure to the benefit of
and be binding upon the parties and their respective heirs, legal
representatives, successors and assigns. Lender's interests in and rights under
this Note and the other Loan Documents are freely assignable, in whole or in
part, by Lender. In addition, nothing in this Note or any of the other Loan
Documents shall prohibit Lender from pledging or assigning this Note or any of
the other Loan Documents or any interest therein. Borrower shall not assign its
rights and interest hereunder without the prior written consent of Lender, and
any attempt by Borrower to assign without Lender's prior written consent is null
and void. Any assignment shall not release Borrower from the Obligations.

 

Applicable Law. This Note and, unless otherwise provided in any other Loan
Document, the other Loan Documents shall be governed by and interpreted in
accordance with federal law and, except as preempted by federal law, the laws of
the State of Florida without regard to that state's conflict of laws principles.

 

Jurisdiction. Borrower irrevocably agrees to non-exclusive personal jurisdiction
in the State of Florida.

 

Conflict Between Documents. If the terms of this Note should conflict with the
terms of any other Loan Document or any other agreement between Borrower and
Lender, the terms of this Note shall control.

 

Severability. If any provision of this Note or of the other Loan Documents shall
be prohibited or invalid under applicable law, such provision shall be
ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document.

5

 

 

 

Payments. All payments due under this Note shall be mailed to Lender at 2090
Palm Beach Lakes Boulevard, Suite 701, West Palm Beach, FL 33409, or other such
address as provided by Lender in writing, or, at Lender's election, via wire
transfer to a financial institution account as may be designated by Lender from
time to time.

 

Plural; Captions. All references in the Loan Documents to Borrower, guarantor,
person, document or other nouns of reference mean both the singular and plural
form, as the case may be, and the term "person" shall mean any individual,
person or entity. The captions contained in the Loan Documents are inserted for
convenience only and shall not affect the meaning or interpretation of the Loan
Documents.

 

Advances. Lender may, with the agreement of Borrower, make other advances which
shall be deemed to be advances under this Note, even though the stated principal
amount of this Note may be exceeded as a result thereof.

 

Fees and Taxes. Borrower shall promptly pay all documentary, intangible
recordation and/or similar taxes on this transaction whether assessed at closing
or arising from time to time.

 

Final Agreement. This Note and the other Loan Documents represent the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent agreements of the parties. There are no unwritten
agreements between the parties.

 

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER BY
EXECUTION HEREOF, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT TO LENDER TO ACCEPT THIS NOTE. BORROWER AGREES THAT THE TERMS HEREOF
SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF
DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER
DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR
BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS NOTE.

6

 

 



 

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Term Loan Promissory Note to be duly executed under seal.

 

 

  BORROWER:       SCRIPSAMERICA, INC., a Delaware corporation          
By:     /s/Robert Schneiderman   Name: Robert Schneiderman   Title:    Chief
Executive Officer

 

 

 

 

 

 



7

